TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00690-CR




Dana Moore, Appellant

v.

The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
NO. 712007, HONORABLE MIKE DENTON, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Appellant’s brief was due December 30, 2005.  No extension of time has been
requested and appellant’s appointed attorney, Mr. Bruce P. Garrison, did not respond to this Court’s
notice that the brief is overdue.
The appeal is abated.  The trial court shall conduct a hearing to determine whether
appellant desires to prosecute this appeal and, if so, whether counsel has abandoned the appeal.  Tex.
R. App. P. 38.8(b)(2).  The court shall make appropriate findings and recommendations.  If
necessary, the court shall appoint substitute counsel who will effectively represent appellant in this
cause.  A record from this hearing, including copies of all findings and orders and a transcription of
the court reporter’s notes, shall be forwarded to the Clerk of this Court for filing as a supplemental
record no later than February 28, 2006.  Rule 38.8(b)(3).
 
 
                                                __________________________________________
                                                W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Filed:   February 3, 2006
Do Not Publish